EXHIBIT 10.1

Summary Sheet: Terms of Employment for Named Executive Officers for 2007

Employment Status

Pursuant to the Federal Home Loan Bank Act, the employees of the Federal Home
Loan Bank of San Francisco (the “Bank”), including the Bank’s chief executive
officer, the chief financial officer and other three most highly compensated
executive officers as of December 31, 2006 (Dean Schultz, Steven T. Honda,
Lawrence H. Parks, Stephen P. Traynor and David H. Martens) (the “named
executive officers”), are “at will” employees. Each may resign his employment at
any time and the Bank may terminate his employment at any time for any reason or
no reason, with or without cause and with or without notice.

Each of the named executive officers receives a base salary and is eligible to
participate in the Bank’s executive incentive compensation plans and
comprehensive benefit programs, including both qualified and nonqualified
retirement benefit plans. Base salaries for 2007 for the named executive
officers are: Dean Schultz: $682,500; Steven T. Honda: $298,000; Lawrence H.
Parks: $363,800; Stephen P. Traynor: $296,900; and David H. Martens, $289,600.

The named executive officers are also eligible to receive reimbursement for
financial planning, health club membership, and parking expenses incurred each
year up to a maximum amount of $12,000 annually per officer. On occasion, the
Bank pays for resort activities for employees, including our named executive
officers, in connection with Board meetings and member meetings; and in some
cases, the Bank pays the expenses for spouses accompanying employees to these
meetings or other Bank-sponsored events. The President receives use of a
Bank-owned vehicle.

A Bank employee, including the named executive officers, may receive severance
benefits in the event that the employee’s employment is terminated because the
employee’s job or position is eliminated or because the job or position is
substantially modified so that the employee is no longer qualified or cannot
perform the revised job. For the named executive officers, severance under the
Bank’s current policy would be equal to the greater of (i) 12 weeks of the
officer’s base salary, or (ii) the sum of three weeks of the officer’s base
salary plus three weeks of the officer’s base salary for each full year of
service at the Bank to a maximum of 52 weeks. The Bank’s current severance
policy also provides one month of continued health and life insurance benefits
and, at the Bank’s discretion, outplacement assistance.